EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Bing Yang (Reg. No. 75642) on 04/07/2021. 

This listing of claims will replace all prior versions and listings of claims in the application.

1 – 21.	(Canceled)

22.	(Currently Amended) A method of controlling operation of a variable speed compressor and a fixed speed compressor in a refrigeration or a heating, ventilating, and air conditioning (HVAC) system, the method comprising:

measuring a parameter;
determining a set point of the measured parameter;
determining a first operating mode based on the measured parameter and the set point;
operating the variable speed compressor and the fixed speed compressor based on the determined first operating mode;
determining a second operating mode;
modulating, by a controller, a speed of the variable speed compressor relative to the fixed speed compressor based on the measured parameter and the set point; and
maintaining the parameter within about 1 °F above the set point and about 1 °F below the set point.

23.	(Currently Amended) The method according to claim 22, wherein the parameter is maintained within about 0.5 to about 1 °F above the set point and within about 0.5 to about 1 °F below the set point.

24.	(Previously Presented) The method according to claim 22, wherein the fixed speed compressor includes a plurality of fixed speed compressors that include a first fixed speed compressor and a second fixed speed compressor.

25.	(Previously Presented) The method according to claim 24, further comprising operating the first fixed speed compressor, the second fixed speed compressor, and the variable speed compressor at one of a plurality of operational stages, the plurality of 

26.	(Previously Presented) The method according to claim 25, wherein the plurality of operational stages include a first operational stage and a second operational stage, wherein a portion of the first operational stage and a portion of the second operational stage overlap.

27.	(Previously Presented) The method according to claim 26, wherein the overlap provides a continuous capacity control having no stage gap between the plurality of stages.

28.	(Previously Presented) The method according to claim 26, wherein the overlap is set based on a dynamic buffer value expressed as a percentage.

29.	(Previously Presented) The method according to claim 28, wherein the overlap is represented by the first operational stage plus the dynamic buffer value representing a higher capacity than a minimum capacity in the second operational stage. 

30.	(Currently Amended) A method of controlling operation of a variable speed compressor, a first fixed speed compressor, and a second fixed speed compressor in a refrigeration or a heating, ventilating, and air conditioning (HVAC) system, the method comprising:
measuring a parameter;
determining a set point of the parameter;
determining a first operating mode based on the measured parameter and the set point;
operating the variable speed compressor, the first fixed speed compressor, and the second fixed speed compressor based on the determined first operating mode;
determining a second operating mode;
modulating, by a controller, a speed of the variable speed compressor relative to the fixed speed compressors based on [[a]] the measured parameter and [[a]] the set point 
operating the first fixed speed compressor, the second fixed speed compressor, and the variable speed compressor at one of a plurality of operational stages, the plurality of operational stages being different, and
corresponding the plurality of operational stages 
wherein the plurality of operational stages include a first operational stage and a second operational stage, 
wherein a portion of the first operational stage and a portion of the second operational stage overlap, 
wherein the overlap provides a continuous capacity control having no stage gap between the plurality of stages.



32.	(Previously Presented) The method according to claim 31, wherein the overlap is represented by the first operational stage plus the dynamic buffer value representing a higher capacity than a minimum capacity in the second operational stage. 

33.	(Previously Presented) The method according to claim 30, wherein the measured parameter includes a discharge air temperature, and the discharge air temperature is maintained within about 1 °F above the set point and about 1 °F below the set point.

34.	(Previously Presented) The method according to claim 33, wherein the discharge air temperature is maintained within about 0.5 to about 1 °F above the set point and within about 0.5 to about 1 °F below the set point.

35.	(Currently Amended) A system, comprising:
a variable speed compressor; 
a fixed speed compressor;
and a controller, wherein the controller:
measures a discharge air temperature; [[and]]
determines a set point of the discharge air temperature;
determines a first operating mode based on the measured discharge air temperature and the set point;
operates the variable speed compressor and the fixed speed compressor based on the determined first operating mode;
determines a second operating mode;
modulates a speed of the variable speed compressor relative to the fixed speed compressor based on the measured discharge air temperature the set point ; and 
maintains the discharge air temperature 

36.	(Previously Presented) The system according to claim 35, wherein the discharge air temperature is maintained within about 0.5 to about 1 °F above the set point and within about 0.5 to about 1 °F below the set point.

37.	(Previously Presented) The system according to claim 35, wherein the fixed speed compressor includes a plurality of fixed speed compressors that include a first fixed speed compressor and a second fixed speed compressor.

38.	(Previously Presented) The system according to claim 37, wherein the controller operates the first fixed speed compressor, the second fixed speed compressor, and the variable speed compressor at one of a plurality of operational stages, the plurality of operational stages being different, the plurality of operational stages corresponding to an operational state.



40.	(Previously Presented) The system according to claim 39, wherein the overlap provides a continuous capacity control having no stage gap between the plurality of stages, the overlap being set based on a dynamic buffer value expressed as a percentage.

41.	(Previously Presented) The system according to claim 40, wherein the overlap is represented by the first operational stage plus the dynamic buffer value representing a higher capacity than a minimum capacity in the second operational stage.



REASONS FOR ALLOWANCE
	
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed 05/21/2019 has been approved. 
Interpreting the claims in light of the specification, Examiner finds the claimed invention 

The features as recited in independent claim 22: “operating the variable speed compressor and the fixed speed compressor based on the determined first operating mode;determining a second operating mode;modulating, by a controller, a speed of the variable speed compressor relative to the fixed speed compressor based on the measured parameter and the set point; and maintaining the parameter within about 1 °F above the set point and about 1 °F below the set point”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 30: “operating the variable speed compressor, the first fixed speed compressor, and the second fixed speed compressor based on the determined first operating mode; determining a second operating mode; modulating, by a controller, a speed of the variable speed compressor relative to the fixed speed compressors based on  the measured parameter and the set point; operating the first fixed speed compressor, the second fixed speed compressor, and the variable speed compressor at one of a plurality of operational stages, the plurality of operational stages being different, and corresponding the plurality of operational stages to an operational state, wherein the plurality of operational stages include a first operational stage and a second operational stage, wherein a portion of the first operational stage and a portion of the second operational stage overlap, wherein the overlap provides a continuous capacity control having no stage gap between the plurality of stages”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 35: “operates the variable speed compressor and the fixed speed compressor based on the determined first operating mode; determines a second operating mode; modulates a speed of the variable speed compressor relative to the fixed speed compressor based on the measured discharge air temperature and  the set point; and maintains the discharge air temperature within about 1 °F above the set point and about 1 °F below the set point”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM-  
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199